DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 2/19/21, all requested changes to the claims have been entered.  Claims 1, 3-7, 9-21, 23-27, 29-41, 43-47 and 49-63 were previously pending.  Claims 5-7, 15-18, 25-27, 35-38, 45-47, 55-58 and 61-63 have been cancelled.  Claims 1, 3, 4, 9-14, 19-21, 23, 24, 29-34, 39-41, 43, 44, 49-54, 59 and 60 are currently pending.  The claim amendments have resolved the pending claim objections, 112(b) rejections and 112(d) rejections which are all herein withdrawn.  The claims are now in condition for allowance for the reasoning indicated in the office action mailed on 9/10/2020.

Allowable Subject Matter
Claims 1, 3, 4, 9-14, 19-21, 23, 24, 29-34, 39-41, 43, 44, 49-54, 59 and 60 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON W CARTER/Primary Examiner, Art Unit 2665